Citation Nr: 0316835	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-17 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date earlier than November 14, 
1997, for a 20 percent evaluation for a service-connected 
bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from August 
1942 to April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Los Angeles, California.  

In March 2000 the veteran and his spouse provided sworn 
testimony in a video conference hearing.  The veteran again 
testified in an April 2002 video conference hearing.  These 
hearings were held before Gary L. Gick, who is the Veterans 
Law Judge issuing this Remand.

A May 1946 rating decision granted service connection for 
defective hearing and assigned a noncompensable rating 
effective in April 1946.  

On November 14, 1997, the RO received a statement to the 
effect that the service-connected disability had increased in 
severity.  In December 1998, the RO increased the evaluation 
to 10 percent, effective in September 1998.  The veteran 
appealed for a higher evaluation and, in August 2000, the 
Board remanded the issue of entitlement to an increased 
evaluation for bilateral hearing loss, then rated as 10 
percent disabling.  Following the requested development, the 
Board granted a 20 percent evaluation in September 2002.  
That decision contained a Remand of the issue of entitlement 
to an effective date earlier than November 14, 1997, for the 
assignment of a 10 percent disability rating for a bilateral 
hearing loss disability.  In an October 2002 rating decision, 
the RO implemented the 20 percent evaluation, with an 
effective date of November 14, 1997.  An October 2002 
statement of the case provided the veteran with the 
applicable regulations governing effective dates. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. 

In March 2003, the Board wrote to the veteran notifying him 
of the evidence necessary to substantiate his claim for an 
earlier effective date.  

After the Board wrote to the veteran, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
invalidated provisions of 38 C.F.R. § 19.9(a)(2), and 
(a)(2)(ii).  See Disabled American Veterans v. Secretary of 
Veterans Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir. May 
1, 2003).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1).  As a result of the Federal 
Circuit decision, the Board no longer has authority to cure 
VCAA deficiencies.  The result is that a RO must provide the 
notice required by VCAA.  A RO must review evidence and 
notify the veteran of the evidence needed to support his 
claim, what evidence VA will develop and what evidence the 
veteran must submit.  

While the Board regrets the further delay, because of the 
Federal Circuit decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, a remand in this case 
is required.  Accordingly, this case is REMANDED to a RO for 
the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159 (2002).  
Particularly, the RO must notify the 
veteran of the applicable provisions of 
VCAA, including what evidence is needed to 
support the claim, what evidence VA will 
develop, and what evidence the veteran 
must furnish.  The RO should notify the 
veteran that he has a year to submit 
additional evidence and that he can waive 
the year and ask the RO and Board to 
proceed.  38 C.F.R. § 3.158 (2002).  

2.  Thereafter, if any additional evidence 
is received, the RO should readjudicate 
this claim in light of any evidence added 
to the record since the last supplemental 
statement of the case (SSOC).  If any 
benefit sought on appeal remains denied, 
the appellant and his representative 
should be provided a SSOC.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


